DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  the words “emitting”, “increasing”, and “decreasing” are not grammatically correct in the context of the claim. To agree with the clause “cause the processor to:”, it should be “emit”, “increase”, and “decrease” respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims include the phrase “decreasing the sensitivity of the photodetector may be permed” [emphasis added by Examiner] which would not be understood by one skilled in the art. Correction and clarification are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -2, 3-8, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell  et al. (US 2018/0284231).
With regard to claim 1, Russell  discloses a method of operating a LIDAR (optical ranging) system comprising (see Fig. 1 and para. [0023] & [00135]) :
A processor [0135]
A memory storing computer-executable instructions, that when executed by the processor, cause the processor to:
Emit, by an optical ranging system at a first time, a first light pulse 
increase, after the first time (gain below a threshold level for a time period T1 after the light source emits a light pulse), a sensitivity of a photodetector of the optical ranging system from a first sensitivity at the first time   to a second sensitivity at a second time (after T1 expires  gain switches to high-gain mode to amplify the received signal for a time period T2 that begins after T1 expires);
decrease the sensitivity of the photodetector of the optical ranging system from the
second sensitivity at third time  to the first sensitivity at a fourth time (gain switches back to low-gain mode for a time period T1), wherein the fourth time is after the photodetector receives return light based on the first light pulse; and
emit, by the optical ranging system at the fourth time, a second light pulse.
With regard to claim 11, Russell  discloses a LIDAR  system comprising 
Emitting, by an optical ranging system at a first time, a first light pulse 
increasing, after the first time (gain below a threshold level for a time period T1 after the light source emits a light pulse)), a sensitivity of a photodetector of the optical ranging system from a first sensitivity at the first time   to a second sensitivity at a second time (after T1 expires  gain switches to high-gain mode to amplify the received signal for a time period T2 that begins after T1 expires);
decreasing the sensitivity of the photodetector of the optical ranging system from the
second sensitivity at third time  to the first sensitivity at a fourth time (gain switches back to low-gain mode for a time period T1), wherein the fourth time is after the photodetector receives return light based on the first light pulse; and
emitting, by the optical ranging system at the fourth time, a second light pulse.
With regard to claims 2 and 12, the second and third time may be the same.
With regard to claims 4-5 and 14-15, the detector does not detect anything including return light at the first sensitivity (low-gain mode for time period T1 when it is too early to receive a returned pulse). The photodetector is able to detect the return light at the second sensitivity,  to amplify the received signal for a time period T2 that begins after T1 expires (Russell, para. [0023]).
With regard to claims 6 and 16, the second time is based on the time at which return light being detected would have originated from the region of interest in the environment, e. g. based on the estimated time for the emitted pulse to travel to the object, be reflected and return to the detector before the next pulse is emitted [0023].
With regard to claims 7 and 17, the first (low) sensitivity is set based on the noise level  [0125], which may be due to ambient light [0144].
With regard to claims 8 and 18, the decrease of sensitivity and subsequent increase of sensitivity of the detector are repeated at later times (para.[0143]).
With regard to claims 10 and 20, the photodetector is an avalanche photodiode [0022].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Russell  as applied to claims 1 and 11 above, and further in view of Gilliland et al. (US 8,976,340), cited in Applicant’s Information Disclosure Statement.
With regard to claims 3 and 13, Russell does not specifically disclose increasing and decreasing the sensitivity of the photodetector comprises increasing a bias voltage provided to the photodetector. However, in the same field of endeavor, Gilliland discloses a LIDAR system in which the detector voltage bias is applied via a bias control circuit (3rd col. lines 10-11) is successively increased and then decreased (Fig. 3 & 8th col. lines 21-29). The  control of the bias voltage provided to the photodetector is important for avoiding saturation when the object to be detected is close to the detector (8th col. lines 16-21), and to optimize the measurement for non-uniform reflective or more distant objects  (5th col. lines 47-61). Note that the detector of Gilliland is also an avalanche photodiode (3rd col.  lines 41-42) as it is in Russell (para. [0022]). Therefore, it would have been obvious to one skilled in the art, e. g. an optical or electrical engineer, to adjust the bias voltage provided to the photodetector in the LIDAR system of Russell and its method of operation. 

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Russell  et al. (US 2018/0284231). Russell does not specifically disclose that the sensitivity of the detector is varied using a high-speed digital-to-analog converter or a multiplexor. However, these circuits were notoriously well-known to one skilled in the art, such as an electrical engineer, and would have been obvious to implement the required function of varying the sensitivity 
Information Disclosure Statement
The information disclosure statement filed on Jan. 7, 2021 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Keilaf, Stern and Droz disclose laser range-finding systems and methods.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645